DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
 
Allowable Subject Matter
Claims 1-2, 5, 8-10, 17, 89-93, 95, and 97-100 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Colston et al (USPGpub 2010/0173394), teaches a method, comprising: 
providing, in a pressure chamber (referred to as a cartridge in [0333]-[0334], which recites “the droplet generator is contained in a cartridge having at least one piston for pumping sample emulsion through the channel network”), a microfluidic device (referred to as a droplet generation system 2480 in [00668] and illustrated in Figure 67) comprising a plurality of droplet-making units (referred to as first and second inner fluid  chambers 2646 and 2648 in [0684]) each of the 
applying a common pressure from a pressure source (referred to as a pump 878 in [0245] which recites “[e]ach pump 878 (and/or positive/negative pressure source/sink) may drive fluid flow through the intake conduit and/or the outflow conduit, and/or to and/or from the holding site(s). The pump also may drive fluid through a reaction site 885”) to all of the different sources of droplet fluid to cause droplet fluid to move from the different sources of droplet fluid into the microfluidic device (see Figures 8-11). 
Colston et al does not teach applying the common pressure which comprises introducing a pressurizing fluid comprising air to all the different sources of droplet fluid; 
controlling the variability in flow resistance between the plurality of droplet-making units by flowing the droplet fluid through at least one channel within each 
producing, within the microfluidic device, a set library comprising a plurality of droplets, each droplet of the set comprising droplet fluid from only one of the different sources of droplet, the plurality library of droplets of the set being contained within the carrier fluid; 
wherein the library of droplets comprises: 
a first plurality of droplets of the library containing a first species at a first concentration, and a second plurality of droplets of the library, the second plurality of droplets comprising the first species at a second concentration different from the first concentration, or comprising a second species different from the first species, wherein each produced droplet exits each droplet-making unit via one or more outlets into a collection channel, the collection channel in fluidic communication with the plurality of droplet-making units, wherein the one or more outlets has an increasing cross-sectional area, and flowing the library of droplets in the collection channel.
However, in the analogous art of manipulation of fluids to form fluid streams of desired configuration, discontinuous fluid streams, droplets, particles, dispersions, Link et al (PGpub 2008/0014589, found in the IDS dated 6/18) teaches applying the common pressure which comprises introducing a pressurizing fluid comprising air to all the different sources of droplet fluid (wherein positive pressure is provided via pressurized gas, see [0137]).

wherein the library of droplets comprises: 
a first plurality of droplets of the library containing a first species at a first concentration, and a second plurality of droplets of the library, the second plurality of droplets comprising the first species at a second concentration different from the first concentration, or comprising a second species different from the first species, wherein each produced droplet exits each droplet-making unit (see page 19 lines 5-10, which recites “[t]he continuous stream of fluid 128 may flow into microfluidic channel 138 comprising second fluid 136 to form a plurality of microfluidic droplets 140) (see from page 21 lines 25-30  to page 22 lines 1-2, which recites “creating libraries of droplets containing various species. A library may contain droplets that are all substantially the same size and have substantially the same composition, but differ in the species contained within the droplets. For instance, a first member of a library may be a collection of droplets containing a first species, and a second member of a library may be a collection of droplets containing a second species, the first species at a different concentration, a first species and a second species, or the like. Such libraries may be useful, for example, for nucleic acid sequencing applications, screening assays, or the like”) via one or more outlets into a collection 
However, the cited prior art neither teaches nor fairly suggests a method which involves providing a microfluidic device including a plurality of droplet-making units, wherein said method involves controlling the variability in flow resistance between the plurality of droplet-making units by flowing the droplet fluid through at least one channel within each droplet-making unit, the at least one channel having a length greater than two times the largest dimension of the droplet-making unit, such that the largest contribution of flow resistance between the plurality of droplet-making units is controlled by said length of the at least one channel; and producing, within the microfluidic device (as required by independent claim 1, 89, and 93).
As a result, independent claim 1, 89, and 93 are allowed because these claims are novel and non-obvious over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the respective independent claim. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797